Title: To Thomas Jefferson from Jean François Briet, 15 June 1785
From: Briet, Jean François
To: Jefferson, Thomas



Monseigneur
L’Orient le 15 Juin 1785.

J’ai reçû la Lettre que Son Excellençe, m’à fait l’honneur de m’adresser le 11 Courant par laquelle Je vois avec beaucoup de plaisir qu’elle daigne s’intéresser à la saisie des 3 Ballots Nankins appartenant à Mr. Peter Dischong à philadelphie, et que préalablement avant de s’expliquer avec Mgr. Le Contrôleur général, il fallait que Son Excellence sache de quel pays Mr. Peter Dischong est natif. Je ne peux sur ce point l’assurer positivement. J’ai fait sa Connaissence sur la Recommandation d’un de ses amis aujourdhui à Nantes et qui est de Neuwied en allemagne, et Je suppose que mon dit Sr. Dischong qui est allemand et Etabli depuis fort longtems à philadelphie, est du même pays. J’aurai l’honneur d’instruire plus positivement, Son Excellence, à cet égard par ma prochaine.
Je suis avec Respect, De Son Excellence, Son très humble et très Obeissant Serviteur,

Jn. Fois. Briet

